PRESS RELEASE FOR IMMEDIATE RELEASE CONTACT:Alison Griffin November 5, 2008 (804) 217-5897 DYNEX CAPITAL, INC.ANNOUNCES THIRD QUARTER 2008 RESULTS GLEN ALLEN, Va. Dynex Capital, Inc. (NYSE: DX) reported its results today for the third quarter of 2008.Third quarter 2008 highlights include: · Long-term business model of investing in Agency RMBS is on track as our Agency RMBS portfolio increased to $300 million at September 30, 2008 from $139 million at June 30, 2008; · Agency RMBS portfolio is over 90% short-duration hybrid ARMs with 36 months or less to reset; · Aggregate balance sheet is conservatively leveraged at just over three times equity capital and agency RMBS leverage of 7.6 times equity capital; · Increasing spreads in Agency RMBS are historically wide and offer attractive opportunities to add accretive investments to the portfolio; · Book value of $8.00 per common share at September 30, 2008 versus $8.22 at December 31, 2007, while paying $0.48 in common stock dividends during the year; and · Net income for the quarter of $0.17 per common share and a dividend of $0.23 per common share. The Company reported net income to common shareholders of $2.0 million, or $0.17 per common share, for the quarter ended September 30, 2008, versus net income to common shareholders of $1.7 million, or $0.14 per common share, for the same quarter last year.Net income to common shareholders for the nine-month period ended September 30, 2008 was $9.7 million, versus net income to common shareholders of $4.3 million for the same period last year.Basic and fully diluted net income per common share was $0.79 and $0.77, respectively, for the nine months ended September 30, 2008, compared to basic and fully diluted net income per common share of $0.36 for the same period last year. Book value per common share was $8.00 at September 30, 2008 versus $8.24 at June 30, 2008, and $8.22 at December 31, 2007. The
